Citation Nr: 1128279	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-00 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hip traumatic arthritis.

2.  Entitlement to a rating in excess of 30 percent for left femur fracture residuals with traumatic arthritis of the hip and 3/4 inch shortening.

3.  Entitlement to a rating in excess of 20 percent for left knee arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to August 1978.  The Board notes that the Veteran has repeatedly objected to the dates of his active service, insisting that he entered service in 1975.  The Veteran's DD 214 lists his entry to service as occurring in March 1976 with no prior active or inactive service.  As the increased rating issues on appeal are not impacted by the Veteran's assertions in this regard, the Veteran is not prejudiced by the Board's adjudication at this time.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in Cleveland, Ohio, which increased the disability rating for the left femur fracture residuals to 30 percent, effective October 7, 2005, and continued a 10 percent rating for service-connected right hip arthritis.  During the pendency of the appeal, a separate 20 percent rating was assigned for left knee arthritis, previously a part of the left femur fracture residuals, effective October 7, 2005.  

With respect to increased ratings, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The Veteran also appealed the issues of service connection for arthritis of the right knee, and traumatic arthritis of the left hip.  In an October 2007 rating decision, the RO granted service connection for both conditions, effective October 7, 2005.  The service-connected left hip arthritis was rated as part of the service-connected left femur disability at issue, for which the 30 percent rating was continued.  The Veteran has not disagreed with the disability rating or effective date assigned with regard to the right knee disability.  As such, the grant of service connection constitutes a complete grant of that benefit sought on appeal.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  As the issue of entitlement to service connection for a right knee disability has been resolved, such matter is not in appellate status.  As the left hip arthritis was rated as part of the service-connected left femur disability, for which an increased rating issue has been developed for appellate consideration, the rating for left hip arthritis (as part of the service-connected left femur disability)  is for appellate consideration at this time.

Prior to certification of the appeal to the Board, in a statement dated and received in April 2010, the appellant indicated he wished to withdraw the issue of entitlement to a total disability rating due to individual unemployability based on service-connected disability.  As such, that matter is not for appellate consideration.

The Veteran requested a personal hearing before a Member of the Board at the RO in his January 2007 substantive appeal.  The Veteran failed to report for his scheduled hearing in May 2011.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-connected right hip traumatic arthritis has been manifested by leg extension to zero degrees, with flexion to 90 degrees or more, the ability to cross his legs, abduction beyond 10 degrees and rotation with toe-out of more than 15 degrees, but not ankylosis, flail joint or femur impairment. 

2.  Throughout the rating period on appeal, the service-connected left femur fracture residuals with traumatic arthritis of the left hip, and 3/4 inch shortening, has been manifested by leg extension to zero degrees, with flexion to 90 degrees or more, the ability to cross his legs, abduction beyond 10 degrees and rotation with toe-out of more than 15 degrees, and deconditioning of the thigh with complaints of pain, fatiguability, give way, tenderness, soreness, and limitation of motion, but not ankylosis, flail joint or femur impairment characterized by nonunion or false joint.  

3.  Throughout the rating period on appeal, the service-connected left knee arthritis has been manifested by limitation of leg extension to 10 degrees, and flexion to 100 degrees, with complaints of pain, fatiguability, give way, tenderness, soreness, and limitation of motion, but not ankylosis, semilunar cartilage impairment, lateral instability or patellar subluxation, tibia or fibula impairment or genu recurvatum.  

4.  The schedular criteria for rating the service-connected right hip arthritis, left femur fracture residuals, and left knee arthritis, are adequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for traumatic arthritis of the right hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5251 (2010).

2.  The criteria for an evaluation greater than 30 percent for left femur fracture residuals with traumatic arthritis of the left hip, and 3/4 inch shortening, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255-5252 (2010).

3.  The criteria for an evaluation greater than 20 percent for left knee arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's increased rating claims, a letter dated in October 2005 fully satisfied the duty to notify provisions for the Quartuccio elements two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  

A November 2007 and September 2008 letters provided notice of the manner in which VA assigns initial ratings and effective dates.  Although these letters were not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice in November 2007 and September 2008, he was provided an opportunity to respond with additional argument and evidence and the claims were readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in March 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In light of the foregoing, the Board finds that the requirements of Vazquez-Flores are met.  The Board, therefore, finds that the requirements of Quartuccio are met and that the VA has discharged its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has only identified treatment through VA.  The Veteran has submitted a copy of a Social Security Administration disability determination.  The determination was for the Veteran's son, not for the Veteran.  There is no indication that the Veteran receives SSA benefits for himself, has made a claim for such benefits, or that SSA is in possession of records pertaining to the Veteran's disability.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination most recently in March 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA examination report is thorough, supported by VA outpatient treatment records and addresses the ratings criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

III. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.


a. Right Hip Arthritis

The Veteran is presently in receipt of a 10 percent rating for right hip arthritis under DC 5010-5251.  DC 5010 indicates that traumatic arthritis will be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The general rating schedules for limitation of motion of the hip include 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 20 percent rating is assigned for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is assigned for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is assigned for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

The Veteran was initially evaluated at a February 2006 VA examination.  At that time, the Veteran had right hip flexion to 100 degrees, extension to 0 degrees, adduction to 25 degrees, and internal and external rotation to 40 degrees.  While it appears that abduction was tested, the results were cut off from the copy of the report of record.  Repetitive use caused increased aching, pain, soreness, tenderness and fatiguability with no change noted on the office examination.  No flare-ups were noted.

The Veteran was evaluated at another VA examination in October 2007.  At that time, the Veteran had right hip flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees and internal rotation to 40 degrees and external rotation to 60 degrees.  The Veteran reported needing to loosen his legs on an exercise bicycle before attempting to go down the stairs in his home.  The Veteran reported needing to back down the stairs as he was unable to descend normally.  The Veteran had no specific complaints regarding the right hip at the examination.  The Veteran's right hip range of motion was considered within normal limits with normal musculature and no tenderness.

The Veteran was evaluated again at a March 2008 VA examination.  At that time, the Veteran had right hip flexion to 90 degrees, extension to 0 degrees, adduction to 10 degrees, abduction to 25 degrees and internal and external rotation to 40 degrees.  The Veteran had pain throughout the range of movement with repetitive use causing additional pain, but no change in range of motion.  The Veteran had flare-ups with repetitive use.

The VA treatment records do not reflect significant treatment for the right hip.  There is no other available range of motion testing of record.  

The RO assigned the current 10 percent rating for painful motion under DC 5251 as the range of motion tests resulted in a compensable rating for limitation of extension.  The Veteran receives the maximum rating for limitation of extension.  A rating under DC 5252 is not warranted.  The Veteran has retained 90 degrees of flexion at least, greatly exceeding the minimum for a compensable rating.  The Veteran also has retained the ability to cross his legs and rotate his right toes out more than 15 degrees.  A rating is not warranted under DC 5253.  

The Board has considered the application of the DeLuca criteria.  As described above, the Veteran is presently rated at 10 percent for the right hip, which is the schedular maximum for limitation of motion for extension of the hip.  Consideration of functional loss due to the DeLuca factors is not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's remaining ranges of motion are not problematic in the right hip, the Board concludes that consideration of the DeLuca factors is foreclosed.  

No alternative diagnostic code would provide for an increased rating.  Other diagnostic codes related to the hip, include Diagnostic Code 5250 (hip ankylosis) and Diagnostic Code 5254 (flail joint) and DC 5255 (femur impairment).  The medical evidence does not indicate the Veteran's right hip disability has resulted in any fracture of the right femur; thus there is no flail joint or femur impairment.  Diagnostic Codes 5254 and 5255 are inapplicable.  The Veteran is able to move his right hip, albeit with some limitation, so it is clearly not ankylosed and Diagnostic Code 5250 is, therefore, also inapplicable.  There are no other DCs that would provide for an increased rating.  The Board concludes that a rating in excess of 10 percent is not warranted for traumatic arthritis of the right hip.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Left Femur Fracture Residuals

The Veteran's left femur fracture residuals are rated for impairment of the left hip.  The RO has assigned a 30 percent disability rating under Diagnostic Code (DC) 5255-5252, indicating a rating for femur impairment, using the criteria for limitation of flexion of the thigh.  See 38 C.F.R. § 4.71a (2010).  

Diagnostic Code 5255 requires fracture, false joint or malunion for a compensable rating.  The Veteran is presently in receipt of a 30 percent rating, the maximum under DC 5255 without nonunion or false joint.  Review of the medical evidence including the February 2006, October 2007 and March 2008 VA examination reports contain no suggestion that the fracture resulted in nonunion or a false joint.  The Board finds that the ratings based on nonunion or a false joint are not applicable.  Thus, the Board will inquire into other potentially applicable DCs.  

The presently assigned DC includes reference to DC 5252, for limitation of motion of the thigh.  See 38 C.F.R. § 4.71a.  A 30 percent rating is assigned for flexion in the thigh limited to 20 degrees.  A 40 percent rating is assigned for flexion in the thigh limited to 10 degrees.

The Veteran filed the instant claims following a 2005 bariatric surgery, which resulted in significant weight loss, going from 452 to 283 pounds.  The Veteran's VA treatment records show that he complained after the surgery that his legs and knees had worsened instead of improving.  

The Veteran was first evaluated at a February 2006 VA examination.  The Veteran reported pain, stiffness, swelling and give way in the left knee.  The left hip and femur impairment were not tested.  The assessment was confined to the left knee.

March 2006 x-rays revealed minimal early degenerative changes in the left hip joint and an old fracture deformity of the left femur.  The Veteran had an orthopedic consultation in April 2006, complaining of lateral left hip pain.  Examination showed left hip pain with palpation over the greater trochanter.  

At the October 2007 VA examination, the Veteran had left hip flexion to 15 degrees, extension to 40 degrees, adduction to 25 degrees, abduction to 50 degrees and internal rotation to 25 degrees and external rotation to 30 degrees.  The Veteran reported needing to loosen his legs on an exercise bicycle before attempting to go down the stairs in his home.  The Veteran reported needing to back down the stairs as he was unable to descend normally.  The Veteran complained of constant pain in the left hip.  No flare-ups were noted.

At the March 2008 VA examination, the Veteran had left hip flexion to 60 degrees, extension to 0 degrees, adduction to 0 degrees, abduction to 20 degrees and internal and external rotation to 20 degrees.  The Veteran had pain throughout the range of movement with repetitive use causing additional pain, but no change in range of motion.  The Veteran had flare-ups with repetitive use.

The Veteran's VA treatment records do not contain additional range of motion testing or evidence of additional disability beyond the DeLuca factor type symptoms.  

The Board has considered the application of the range of motion DCs.  The Veteran has met the criteria for a compensable range of motion for limitation of flexion only at the October 2007 VA examination.  That range of motion would result in a 30 percent rating, which the Veteran already receives.  The Veteran has a compensable limitation of extension only on the March 2008 VA examination report.  That rating would only result in a 10 percent rating, less than what the Veteran already receives.  Thigh impairment may also be rated for limitation of abduction, adduction and rotation.  The Veteran's abduction and rotation have exceeded the minimum on both evaluations.  The Veteran's adduction was lost at the March 2008 VA examination, which would result in a 10 percent rating.  This is also less than the Veteran currently receives.  The Board notes that the 10 percent for lost extension and the 10 percent for lost adduction would combined to a 20 percent rating, also less than the Veteran currently receives.  

The Veteran's left femur fracture residuals disability includes traumatic arthritis of the left hip.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2010).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1 (2010).  The Veteran's current rating is in excess of the maximum possible under DCs 5003 and 5010.  Thus, a further rating under DCs 5003 and 5010 is not warranted.  

The Board has considered the application of the DeLuca criteria.  As shown by the above discussion, the Veteran's rating exceeds the rating available under any other potentially relevant DC.  The Veteran's presently assigned rating is at least in part based on deconditioning of the left thigh and his complaints of pain, tenderness, weakness, soreness, fatiguability and give way in his left leg were used in assigning the current 30 percent disability rating.  As these symptoms have already been compensated, a further grant would constitute pyramiding.  

The remaining DCs pertaining to the hip and thigh include DCs 5250 for ankylosis and 5254 for flail joint.  The Veteran retains movement in the hip joint, as described.  There is no evidence that the Veteran has a flail joint.  Ratings under these provisions are not warranted.  The Board concludes that the criteria for a rating in excess of 30 percent have not been met.  

The Veteran was granted the currently assigned 30 percent effective October 7, 2005, the date he filed his claim.  An increased rating may be granted up to one year prior to the date of claim if an increase in disability was factually ascertainable in that period.  See 38 C.F.R. § 3.400(o).  The Veteran has not alleged a specific date of worsening.  The Veteran has stated that his conditions worsened after a bariatric surgery for his weight, but that statement indicates that the worsening occurred sometime after the surgery.  The Veteran's medical records do not address a worsening in his left hip until after his claim in October 2005.  There is no evaluation or date certain that can be assigned based on the evidence of record.  An increased rating prior to October 7, 2005, is not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's left femur fracture residuals claim on a schedular basis at the hip level.  Consequently, the benefit-of-the-doubt rule does not apply, and the left femur fracture residuals claim must be denied on a schedular basis at the hip level.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Left Knee Arthritis

The Veteran also receives a 20 percent rating for left knee arthritis, resulting from the left femur fracture.  The assigned DC is 5299-5255, for an unlisted disability rated using the criteria of DC 5255.  The 20 percent is assigned for femur impairment.  Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of femur, with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent evaluation.  The highest rating available under that code, 80 percent, is warranted for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).  As discussed above, the Veteran does not have nonunion or a false joint.  The rating has been assigned based on moderate knee disability.  The remaining available increased rating is a 30 percent for marked knee disability.  

In rating instability, the Board observes that the words "slight," "moderate," and "marked," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran complains of pain, tenderness, weakness, soreness, fatiguability and give way in his left leg.  At his February 2006 VA examination, the Veteran reported pain, stiffness, swelling and give way in the left knee.  He reported the use of a brace on his left knee.  Examination revealed pain, soreness, tenderness, crepitation and moderate pain through the range of motion, worse over the last 20 to 30 degrees of flexion.  The Veteran had flexion from zero to 95 degrees.  No instability was noted.  

At the October 2007 VA examination, left knee extension was to zero degrees and flexion to 45 degrees.  The Veteran reported needing to loosen his legs on an exercise bicycle before attempting to go down the stairs in his home.  The Veteran reported needing to back down the stairs as he was unable to descend normally.  The Veteran complained of constant pain in the left hip.  No flare-ups were noted.

At the March 2008 VA examination, the Veteran had extension to 10 degrees and flexion to 100 degrees.  The Veteran had pain throughout the range of movement with repetitive use causing additional pain, but no change in range of motion.  The Veteran had flare-ups with repetitive use.

The Board finds that the left knee disability is more nearly approximated by a "moderate" rating.  The Veteran has complaints of pain, tenderness, weakness, soreness, fatiguability and give way in his left leg but continues to walk with the assistance of only a knee brace.  The Veteran has some limitation of motion, but this limitation is inconsistent and he has more frequently full extension and flexion to more than ninety degrees.  The Veteran has complaints of give way, but no specific findings of ligament disorders.  The Board has considered the thigh deconditioning as part of the hip rating.  In sum, the Board finds that the Veteran's left knee arthritis is not "marked" in degree.  A rating in excess of 20 percent is not warranted for the left knee.  See 38 C.F.R. § 4.71a, DC 5255.  The Board turns to other, potentially applicable DCs.  

The criteria for ratings on limitation of motion of the knee are in two groups, limitation of flexion and limitation of extension.  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

At the February 2006 VA examination, the Veteran had extension to zero degrees and flexion to 95 degrees.  At the October 2007 VA examination, the Veteran had extension to zero degrees and flexion to 45 degrees.  At the March 2008 VA examination, the Veteran had extension to 10 degrees and flexion to 100 degrees.  The Veteran's VA treatment records contain one additional range of motion testing.  A September 2009 physical therapy note indicates that the Veteran had -15 degrees of extension and 95 degrees of flexion.  The Board notes that the Veteran would only receive a 10 percent for limitation of flexion based on the October 2007 examination, less than the presently assigned rating.  He would only receive a 10 percent for limitation of extension based on the March 2008 VA examination.  Furthermore, the findings vary greatly over time.  The compensable degrees of limitation of motion do not exist at the same time, suggesting that the assignment of a 20 percent single rating for moderate knee disability is more appropriate.  The Board concludes that a rating in excess of 20 percent is not warranted under limitation of motion DCs.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, DC 5257 (2010).  A 10 percent rating requires slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating requires moderate subluxation or lateral instability of a knee.  A 30 percent evaluation is warranted for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

In rating instability, the Board observes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran complained of give way and falls.  Despite his complaints of give way, on VA examination in February 2006, October 2007 and March 2008, no instability was found.  The February 2006 VA examination report indicates that the Veteran uses a brace for the left knee.  The Veteran was noted to have deconditioning in the left thigh at the October 2007 VA examination.  A March 2009 rheumatology note indicates that the Veteran reported a great deal of joint pain throughout his body, particularly on the left side.  The Veteran had a non antalgic gait and walked without a cane.  The Veteran had only a mild tenderness medial greater than lateral in the left knee.  The examiner indicated that the Veteran's complaints of pain were out of proportion to the objective symptoms.  The Board finds that the Veteran has no instability in the left knee.  The Veteran does have deconditioning that could result in complaints of give way and falls.  The Veteran does not have ligament instability or patellar subluxation demonstrated on any examination.  In the absence of objective confirmation that the instability exists and in the presence of a distinct and separate problem which can account for the complaints, the Board concludes that a rating for ligament instability or patellar subluxation is not warranted.

Diagnostic Code 5258 (dislocated semilunar cartilage) and Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  A 10 percent rating is available for symptomatic removal of cartilage.  38 C.F.R. § 4.71a, DC 5259.  This is the only rating available under this DC.  See id.  A 20 percent rating is available for dislocated, symptomatic cartilage with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  The Veteran has not been noted to have a semilunar cartilage disorder at the February 2006, October 2007 and March 2008 VA examinations.  The Veteran VA treatment records do not indicate the presence of a semilunar cartilage disorder.  The Veteran has not alleged that he has a semilunar cartilage disorder.  The Board finds that ratings under DCs 5258 and 5259 are not warranted.  

Diagnostic Code 5262, which rates impairment of the tibia and fibula. See 38 C.F.R. § 4.71a (2010).  These ratings are provided for nonunion and malunion.  Id.  A minimum compensable rating is provided when there is malunion resulting in slight knee or ankle disability.  Id.  The Veteran has not been shown to have impairment of the tibia or fibula on any examination, nor has he argued that he has such impairment.  The Board concludes that the criteria for a rating under DC 5262 are not met.  

Additional Diagnostic Codes provide for additional ratings for disabilities of the knees depending on the symptoms shown.  Since the record does not show that the Veteran's left knee disorder involves ankylosis or genu recurvatum, additional ratings for the Veteran's left knee disorder are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2010).

The Board has also considered the application of the criteria for degenerative arthritis.  Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The maximum rating under DC 5003 is a 20 percent, which the Veteran already receives.  No benefit is available under this DC.

The Board has considered the application of the DeLuca criteria.  The Veteran's presently assigned rating is at least in part based on his complaints of pain, tenderness, weakness, soreness, fatiguability and give way in his left leg were used in assigning the current 20 percent disability rating.  As these symptoms have already been compensated, a further grant would constitute pyramiding.  

The Veteran was granted the currently assigned 20 percent effective October 7, 2005, the date he filed his claim.  An increased rating may be granted up to one year prior to the date of claim if an increase in disability was factually ascertainable in that period.  See 38 C.F.R. § 3.400(o).  The Veteran has not alleged a specific date of worsening.  The Veteran has stated that his conditions worsened after a bariatric surgery for his weight, but that statement indicates that the worsening occurred sometime after the surgery.  The Veteran's medical records do not address a worsening in his left knee until after his claim in October 2005.  There is no evaluation or date certain that can be assigned based on the evidence of record.  An increased rating prior to October 7, 2005, is not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's left knee claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the left knee claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

d. Additional Considerations

The Board has also considered whether referral for an extraschedular rating is warranted for any disability at issue.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular criteria for evaluating the Veteran's service-connected right hip, left femur fracture residuals, including the left hip and left knee, are adequate.  The Veteran's complaints include pain, fatiguability, give way, tenderness, soreness, and limitation of motion.  The schedular criteria directly contemplate the Veteran's complaints.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for ratings in excess of presently assigned 10 percent for the right hip, 30 percent for the left hip and 20 percent for the left knee have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather (when a disability upon which entitlement to TDIU is based has already been found to be service connected), is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran pursued a TDIU claim on the basis of his service-connected disabilities, which include the left hip and knee, right hip and knee and low back.  As discussed above, the Veteran withdrew that claim.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for right hip degenerative arthritis is denied.

Entitlement to a rating in excess of 30 percent for left femur fracture residuals with traumatic arthritis of the left hip, and 3/4 inch shortening, is denied.

Entitlement to a rating in excess of 20 percent for left knee arthritis is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


